COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In the Interest of K.N.D., a Child

Appellate case number:   01-12-00584-CV

Trial court case number: 1103002J

Trial court:             314th District Court of Harris County

       On January 18, 2012, the Department of Family and Protective Services filed a motion
for rehearing and motion for en banc reconsideration. The Court requests a response to the
motion. The response is due Friday, February 1, 2013.


       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   Acting for the Court

Panel consists of Justices Keyes, Massengale, and Brown


Date: January 24, 2013